Opinion by
Mb. Justice McCollum,
It is essential to the plaintiff’s recovery in this action that she should show by competent evidence a defective and dangerous condition of the sidewalk which was the sole cause of the injury she received and of which the borough had actual or constructive notice before the accident. We think that the evidence descriptive of the condition of the sidewalk’two days after she fell upon it was admissible. It is not alleged that there was any change in its condition from the time of her fall to the time of the examination of it by Lohr and Emory. If the condition they described existed when they examined it there would be a reasonable and natural inference that it ex*112isted at the time of the accident. The intervening time of itself would make no perceptible change in it. Whether the borough had notice of such a condition is another matter. There can be no implied or constructive notice of it unless it was so obvious that the borough officers, in the exercise of a reasonable supervision of the sidewalk, ought to have seen it. Let us consider the question of implied notice in the light of the evidence and determine whether the borough is liable on this ground.
The plaintiff and all her witnesses who testified to the appearance of the walk before the accident agree that it was near the ground and level, that the boards were in place and apparently sound, and that in walking over it there was no noticeable defect in it. The plaintiff and Mrs. Marin passed over it twice on the day of the accident. The former said she did not observe anything wrong with it, and the latter said there was nothing to indicate that there was a loose board in it, and that it appeared perfectly safe. Jeremiah Funk testified that he was over the walk a day or two before the accident and that there was no observable defect in it then. Surely in this evidence there was nothing to charge the borough with notice that the walk was out of repair. Nor do we think that the loose board which two or three weeks before the accident tripped Mrs. Perks, under the circumstances testified to by her, was such notice, because the occupant of the abutting premises, who passed over the walk several times daily, put it in proper position and nailed it to the stringers as soon as he discovered it was out of place, and Mrs. Perks was over the walk several times between that occurrence and the accident in question, and did not observe any defects in it. When this case was here before, 156 Pa. 216, we decided, in an opinion by our' brother Mitchell, that it “ was holding the borough to too strict a rule of responsibility ” to require that its officers should make an examination of the sidewalk by going upon and testing it to discover, if by the eye they could do so, whether it was defective or not. We then distinctly held that the borough was not obliged to seek for defects and that the measure of its duty was to observe such as a reasonable supervision disclosed. There is no presumption arising from the occurrence of April 29th that the duty of supervision and observance was *113neglected, nor is there anything in the testimony of Lohr and Emery which can justly charge the borough with notice of -the condition they described. They were seeking for defects and their discoveries were based upon tests the borough was not required to make. Such tests, if frequently resorted to, would render the ordinary board walk unsafe in a short time, as the obvious tendency of them would be to loosen the boards and make possible just such accidents as the one in question.
All the defendant’s witnesses who testified to the observable condition of the walk prior to the accident said that there was nothing in the appearance of it to indicate that it was unsafe or in' any way defective. • The plaintiff offered ho evidence to .show that the borough had actual notice that it was out of repair at any time previous to the 29th of April. True, there was an attempt made in rebuttal to contradict Funk, George, and Doyle by excerpts from their testimony on the former trial but these were offered and received to discredit their testimony oil the • trial under review, and this was the only purpose for which they were admissible. They furnished no basis for a finding that the borough had notice that the street was out of repair in April, 1890.
There is nothing in the report of the case in 156 Pa. to indicate that the question now before us on the borough’s fourth point and the answer to it, was considered or raised by any specification, on the first appeal. A careful study of the evidence in the light of the principles stated in the former decision has satisfied us that there is nothing in it on which to convict the borough of negligence in connection with the supervision of the sidewalk.on which the plaintiff fell. We therefore sustain the 6th specification of error.
Judgment reversed.
Mr. Chief Justice Sterrett dissented.